United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          June 30, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-20836
                         Summary Calendar



ROYCE EUGENE MITCHELL, JR.,

                                    Plaintiff-Appellant,

versus

THE STATE OF TEXAS; TROOPER DOMINGUE;
TROOPER BUUCK; SHERYL JACKSON, Hitchcock Officer;
DAREL E. BEENE; BILL’S WRECKER SERVICE;
HITCHCOCK POLICE DEPARTMENT; CITY OF HICHCOCK TEXAS;
TEXAS DEPARTMENT OF PUBLIC SAFETY; GALVESTON COUNTY
SHERIFF’S OFFICE,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-3651
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Royce Eugene Mitchell, Jr., filed a pro se civil rights

complaint alleging that he was deprived of his constitutional

rights under the United States and Texas Constitution as a result

of being stopped and arrested for violations of state traffic

laws.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20836
                                 -2-

He asserts that he is not subject to the state traffic laws,

including the requirements that he possess a valid driver’s

license and that his vehicle be registered with the state.

     It is not clear from the record whether some or all of

Mitchell’s claims are barred by the doctrine of collateral

estoppel.   However, assuming that the claims are not barred,

Mitchell’s failure to invoke 42 U.S.C. § 1983 subjects the

complaint to dismissal for failure to state a claim.     See Burns-

Toole, D.D.S. v. Byrne, D.D.S., 11 F.3d 1270, 1273 n.3 (5th Cir.

1994) Hearth, Inc. v. Dep’t of Public Welfare, 617 F.2d 381, 382-

83 (5th Cir. 1980).

     Further, viewing Mitchell’s complaint in the light most

favorable to his claims, his allegations do not state a

constitutional claim upon which relief can be granted.    The stop

of his vehicle and his subsequent arrest based on probable cause

were lawful under the federal and state Constitutions and under

the laws of Texas.    See Whren v. United States, 517 U.S. 806, 810

(1996); United States v. Jones, 185 F.3d 459, 463-64 (5th Cir.

1999); See TEX. CODE CRIM. P. ANN. arts. 14.01(b), 14.03(g);

TEX. TRANSP. CODE § 502.002(a)(1), § § 521.021.

     The officers were not required to bring Mitchell before

a magistrate because they were authorized under Texas law to

issue a citation containing a written notice of the time and

place that Mitchell would be required to appear before the

magistrate at a later date.   TEX. CRIM. CODE art. 14.06(a);
                             No. 03-20836
                                  -3-
TEX. TRANS. CODE art. 542.301.   Mitchell’s complaints about the

impoundment of his vehicle by the wrecking company are also

frivolous.   See Josey v. Texas, 981 S.W.2d 831, 837 (Tex. App.

1998).   Mitchell failed to state a claim for a Fifth Amendment

violation because that provision is applicable only to actions

attributable to agents of the federal government, and not to

those attributable to a municipal government or its agents.

See Morin v. Caire, 77 F.3d 116, 120 (5th Cir. 1996).

     Mitchell’s appeal is without arguable merit and, therefore,

is DISMISSED as frivolous.    See 5TH CIR. R. 42.2; Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).       Mitchell is cautioned that

filing additional frivolous suits or appeals may result in the

imposition of sanctions.

     Mitchell’s motion to strike the appellee Attorney General of

Texas’ motion for an extension of time to file a brief and this

court’s order granting the extension is DENIED.      Mitchell’s

motion for a refund of the docketing fees paid is also DENIED.

See 5TH CIR. R. 5(e).

     APPEAL DISMISSED; SANCTION WARNING GIVEN; MOTIONS DENIED.